SUPPLEMENTAL OPINION ON DENIAL OF REHEARING JANUARY 15, 1992 _S.W.2d_ Petition for rehearing; denied. Mashburn & Taylor, by. Timothy L. Brooks, for appellant. No response. Melvin Mayfield, Judge. Appellant, Ben Undernehr, has filed a petition for rehearing contending that the opinion issued by this court on October 9, 1991, which affirmed the trial court decision and remanded the case for further proceedings, contains error of fact. Specifically, appellant alleges our opinion indicates that an error in the assessor’s office “resulted in certain property being doubled taxed” and that “taxes on that property . . . were not delinquent.” Appellant contends that according to the record it is “uncontroverted and unequivocal” that the property under question was not double taxed and that it was tax delinquent for the year 1980. The property involved was shown on the tax books as parcel 1594. Shirley Sandlin, Benton County Assessor, testified in part as follows: Q. Now, if we can kind of cut to the chase on this case, I think we’ll go through this. What is your position as it relates to the parcel number fifteen ninety-four and its availability or whether it was subject to being sold at a tax delinquent sale? A. Okay. My position, I guess, would be the fact I felt like it was double assessed. I was not aware of the problem until it had sold. And in checking, I found out that that had been redrawn and was double assessed. The legal description was drawn out on other people’s property entirely. (Tr. 59). Q. When was it that the property became double assessed? A. Nineteen Eighty. . . . (Tr. 60). Q. Okay. In Nineteen Eighty-one is where we have the second double assessment, if you will; is that correct? A. Yes. Correct. Q. The second double assessment is generated from the fact that the legal description was combined on a Warranty Deed into a single legal description instead of two separate legal descriptions? A. Correct. (Tr. 63). Q. Would it be safe to say that if that faulty legal description has been superimposed on top of the correct legal description? (Tr. 81). (At this point there was an objection and after discussion between the court and counsel, the witness answered the question.) A. It does fall entirely on someone else’s property. Q. All right. And are there any delinquencies on that other piece of property? A. No. Q. No tax delinquencies on that piece of property? Okay. This incorrect legal description, was it ever given some type of parcel number? A. It carried parcel number fifteen ninety-four. (Tr. 83). While it is true that the trial judge stated, “I don’t find a lot of evidence of double assessment here and because I don’t, you know, I can’t find that any piece of property has been assessed twice,” the trial judge did not have the benefit of the written transcript before him as we do. The trial judge did say: “That piece of property ain’t there. You didn’t prove it’s there. ... If it’s not there and it’s not been delinquent, the state can’t have it.” We affirmed the trial judge because we thought his decision was right. After reading the transcript again, we are satisfied the record supports the statements in our original opinion that the property the appellant wants deeded to him was “double taxed” and that the taxes on that property “were not delinquent.” Appellant’s petition for rehearing also contends that our opinion cited to “earlier” decisions which hold that a tax deed containing an incomplete or defective legal description is void, and appellant says that other case law is more closely on point and indicates that the description only needs to provide a “key” to the land in question. Appellant cites Moseley v. Moon, 201 Ark. 164, 144 S.W.2d 1089 (1940), as “more closely on point” and refers to language in that case which states that a description is sufficient if it “furnishes a key through which the land may be definitely located by proof aliunde." The paragraph which contains that language also states: Of course, the converse of this proposition is true; that is to say, extrinsic evidence is not admissible to cure or perfect a description which in itself is void and offers no key or suggestion by which the land may be located. 201 Ark. at 167. In the instant case, we carefully considered the description in the deed appellant obtained from his purchase at the tax forfeiture sale. We cited cases which hold that the State acquires no title to real property “forfeited under an incomplete and defective description” because the assessment and forfeiture in that situation are void. Therefore, we said that reformation simply does not apply where land has been forfeited to the State under an incomplete and defective description. This is as true when the State is the only defendant as when the owner of the land at the time of forfeiture is a party. The State simply cannot sell land it does not own, and a deed to such property cannot be reformed. Moreover, we do not agree that the description in this case “furnishes a key through which the land may be definitely located by proof aliunde.''’ The problem with this description is greater than an error as to the beginning point (which is the error suggested by appellant). The description goes east from the point of beginning and then goes south and then west and, after going south and west again, it goes north but never returns to the point of beginning. It simply stops and states “Etc.,” which leaves the rest of the description to the imagination of the reader. This description is equally as defective as the one held void in the case of Gardner v. Johnson, 200 Ark. 168, 246 S.W.2d 568 (1952), cited in our original opinion and that is a later case than the case of Moseley v. Moon, supra, relied upon by appellant. The petition for rehearing is denied.